Opinion by
Orlady, J.,
The defendant was convicted, under the 43d section of the penal code of 1860, of keeping and maintaining a common bawdy house or place for the practice of fornication. In this case, as presented by the record, there are no specially new questions differing from those decided by this court in Commonwealth v. Murr, 7 Pa. Superior Ct. 391. While the printed record indicates that in the contest before the jury excessive earnestness on the part of contending counsel was displayed, and expressions of very doubtful professional propriety were used, yet it is not clear that the manner of trial injuriously affected the defendant. Such forensic displays rarely affect the deliberate judgment of a jury, and in this case they were conducted under the supervision of the trial judge who fully guarded the rights of the defendant in a temperate and impartial charge.
The decree of proof required to determine the character and reputation of the house and its occupants was fully explained to the jury. The purpose of strangers visiting the place, the time of such visits, their conduct while there, its neighborhood fame, and the credibility of the witnesses were facts for the jury, and as such were submitted. The answers to the defendant’s points were substantially affirmed except the fifth and sixth which were rightly referred to the jury.
The assignments of error are overruled, the judgment is affirmed and it is ordered that the record be remitted to the court below so that the sentence be carried into effect.